                                                                               F
                                                                               rILED
                                                                      U.S.OISTRiCTCGyf?!
                        UNITED STATES DISTRICT COURT                     5AVAHNAH DIV.
                       SOUTHERN DISTRICT OF GEORGIA                  ....
                                SAVANNAH DIVISION                            liN 10 fiH ||: |6
                                                                    CLERIC
 UNITED STATES OF AMERICA
                                                                        SO. DISl". OF GT

         V.                                         CR418-199


 SCIYHEID BRANT
              AKA "STRIVE"
              AKA "STRIVE G"
              AKA "REDD BRANT"


                       CONSENT ORDER OF FORFEITURE


      WHEREAS, on September 10, 2018, a federal grand jury sitting in the Southern

District of Georgia returned a one-count Indictment against Defendant Sciyheid Brant

(hereinafter, the "Defendant"), charginghim with violating of 18 U.S.C. § 922(g)(1)(Count

One - Possession of a Firearm by a Prohibited Person);

      WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c), of any firearm and ammunition involved in the commission of the

charged offense;

      WHEREAS, on January 10, 2019, pursuant to a written plea agreement,

Defendant pled guilty to Count One of the Indictment charging a violation of 18 U.S.C. §

922(g)(1);

      WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the

United States all right, title and interest in one (1) Glock, model 23, .40 caliber pistol,

bearing serial number MEB474, and 22 rounds of .40 caliber assorted ammunition

(hereinafter, the "Subject Property"); and
      WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice of

the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,

and incorporation of the forfeiture in the judgment without further order of the Court.

      NOW,THEREFORE,IT IS HEREBY ORDERED,ADJUDGED,AND DECREED

THAT:


      1.      Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of the

Federal Rules of Criminal Procedure, the Government has estabhshed the requisite

nexus between the above-described Subject Property and the offense committed by

Defendant, and the Subject Property is hereby forfeited to the United States.

      2.      Upon entry of this Order, the Attorney General(or a designee)is authorized

to commence any applicable proceeding to comply with statutes governing third-party

rights, including giving notice of this Order.

      3.      Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of notice

or receipt of notice, whichever is earlier, petition the court for a hearing without a jury to

adjudicate the validity of his alleged interest in the Subject Property, and for an

amendment of the order of forfeiture, pursuant to 28 U.S.C. § 2461(c).

      4.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part of

the sentence and included in the judgment. If no third party files a timely claim, this

Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P.

32.2(c)(2).


                                             -2-
        5.   Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth the

nature and extent of the petitioner's right, title, or interest in the Subject Property, the

time and circumstances of the petitioner's acquisition of the right, title or interest in the

Subject Property, and any additional facts supporting the petitioner's claim and the relief

sought.

        6.   If a petition is filed by a third party, and after the disposition of any motion

filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery

may be conducted in accordance with the Federal Rules of Civil Procedure upon a showing

that such discovery is necessary or desirable to resolve factual issues.

        7.   The United States shall have clear title to the Subject Property following

the Court's disposition of all third-party interests, or if none, following the expiration of

the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.

        8.   The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

        9.   The Clerk of the Court shall forward four certified copies of this Order to

Assistant U.S. Attorney Frank M. Pennington, II United States Attorney's Office for the

Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.



D..e:               ^
                                         HON. JUDGE WILLIAM T. MOORE, JR.
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                            •3-
WE ASK FOR THIS:




Frank M             JI                  SciyheicTOran
Assistant Urntb4^tates Attorney         DefehMnt
Georgia Bar Number 141419
P.O. Box 8970
Savannah, Georgia 31412
(912)652-4422                           Charles V/. Loncon
                                        Attorney for Defendant


Date:                                   Date:




                                  -4-
